Citation Nr: 1748386	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  00-24 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the right wrist.


REPRESENTATION

Appellant represented by:	Virginia E. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2016, the Board remanded these matters for additional development.

The issue of an initial rating in excess of 10 percent for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have favorable or unfavorable ankylosis of the right wrist.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for DJD of the right wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5215 (2016).








REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Initial Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for different periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In the current matter, the Veteran's DJD of the right wrist is currently evaluated at 10 percent since the June 1, 2012, grant of service connection, under DCs 5010-5215.  See 38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

Under DC 5010, arthritis due to trauma is to be rated as degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

DC 5215 provides ratings specifically for the wrist joint.  Under 38 C.F.R. § 4.71a, DC 5215, a 10 percent rating is assigned for limitation of dorsiflexion of the wrist less than 15 degrees.  Alternatively,  a 10 percent rating may be assigned when palmar flexion is limited in line with forearm.  There is no differentiation in the ratings assigned for the major and minor hands under DC 5215.  The Board notes that separate 10 percent ratings may not be assigned under DC 5215 for both limitation of dorsiflexion and limitation of palmar flexion.  See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010).  Normal range of motion of the wrist is 0 to 70 degrees dorsiflexion, 0 to 80 degrees palmar flexion, 0 to 45 percent ulnar deviation, and 0 to 20 percent radial deviation.  38 C.F.R. § 4.71, PLATE I (2016).

In January 2012 the Veteran submitted a statement in support of claim which indicated she was in an accident in 1981.  She stated she struck her right forearm on the dashboard of the vehicle.  She stated that she wore a wrist brace.

In a December 2013 VA examination of the right wrist, the Veteran stated that her symptoms began in 1981.  X-rays diagnosed minimal degenerative joint disease of the radiocarpal joint, right wrist.  She had palmar flexion to 80 degrees and dorsiflexion to 70 degrees.  Objective evidence of painful motion was at 70 degrees or greater in palmar flexion and dorsiflexion.  After repetitive use testing the Veteran's palmar flexion was to 80 degrees or greater and her dorsiflexion was to 70 degrees or greater.  She did not have additional limitation in range of motion of the wrist following repetitive use testing or functional loss and/or functional impairment of the wrist.  She did not have localized tenderness or pain on palpation of joints/soft tissue of either wrist.  Her muscle strength testing was normal.  She did not have ankylosis.

In February 2017, a VA examination of the Veteran's right wrist determined that she had degenerative arthritis of the right wrist after an in-service automobile accident.  The Veteran reported flare-ups of the right wrist in dorsal and ventral wrist pain 5 out of 10 with intermittent aching.  She reported that at times her pain was 9 out of 10 three to four times a week.  She reported pain with repetitive tasks such as washing dishes, cooking and vacuuming.  When working on a job, she reported pain with writing, working on computers, or lifting.  Upon examination, her right wrist had palmar flexion to 70 degrees, dorsiflexion to 55 degrees, ulnar deviation to 35 degrees, and radial deviation to 20 degrees.  The range of motion itself contributed to a functional loss in pain with repetitive bending of the wrist.  Both palmar flexion and dorsiflexion exhibited pain, but there was no evidence of pain with weight bearing.  There was objective evidence of crepitus.  There was no additional loss of function or range of motion after three repetitions.  The Veteran was not examined immediately after repetitive use over time and the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  Similarly, the examination was not conducted during a flare-up and was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during a flare-up.  There was no pain found on passive range of motion testing.  Muscle strength in flexion and extension was normal and she did not have muscle strength reduction or atrophy.  Ankylosis of the right wrist was not found.

After a review of all of the evidence, the Board finds that a rating in excess of 10 percent is not warranted for DJD of the right wrist.  A 10 percent disability rating is the maximum rating that may be assigned for the wrist based on limitation of motion under DC 5215.  Thus, consideration of the DeLuca criteria, including whether there is additional limitation during flare-ups, is not warranted.  See Johnston v. Brown, 10 Vet. App. at 85.  

Furthermore, neither favorable nor unfavorable ankylosis was present during any of the examinations.  Absent diagnosis of ankylosis, a rating higher than 10 percent for a wrist disability is not warranted.  In other words, a schedular rating higher than 10 percent is not available through any diagnostic codes pertaining specifically to the wrist.  See 38 C.F.R. § 4.71a, DC 5214.

In addition, the Board has considered whether a higher rating would be warranted under DC 5010 in light of the DJD diagnosis.  As stated above, DC 5010 addresses traumatic arthritis and is rated identically to degenerative arthritis under DC 5003.  Under DC 5003, degenerative arthritis would warrant a higher rating of 20 percent if the arthritis involves two or more major joints or joint groups.  In this case, a rating higher than the current 10 percent is not warranted as the Veteran's arthritis does not affect two or more major joints.  See 38 C.F.R. § 4.71a.

In conclusion, the preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  Thus, the claim for an initial rating in excess of 10 percent for DJD of the right wrist is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for DJD of the right wrist is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

The Veteran seeks an increase in her initial rating for her service-connected GERD.  Pursuant to the prior remand, the Veteran underwent a February 2017 VA examination.  The examination report listed the Veteran's GERD symptoms as including material weight loss, but did not indicate if that weight loss was with or without hematemesis or melena with moderate anemia.  Further, the February 2017 VA examination report did not include a determination of whether the Veteran's GERD was productive of severe impairment of health.  Based on the foregoing, the Board finds that the previous VA examination for GERD was inadequate for adjudication purposes and, therefore, an additional VA medical examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) and Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and severity of her service-connected GERD.  All indicated studies/diagnostic tests must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this REMAND, and any electronic records, were reviewed in connection with this examination.   

The examiner should determine whether the Veteran has symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; other symptom combinations productive of severe impairment of health; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; or any of the above.

The examiner should include in the examination report the rationale for any opinion expressed.  

2.  After ensuring compliance with the development requested above, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


